                            Case 18-12684-LSS          Doc 144       Filed 01/10/19        Page 1 of 2



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

             In re:                                         §     Chapter 11
                                                            §
             FAIRWAY ENERGY, LP, et al.,1                   §     Case No. 18-12684 (LSS)
                                                            §
                              Debtors.                      §     (Jointly Administered)
                                                            §
                                                            §     Ref. Docket Nos. 49, 112, 113 & 128

                ORDER DENYING MOTION OF CERTAIN EQUITY INTEREST HOLDERS TO
                     TRANSFER VENUE TO THE SOUTHERN DISTRICT OF TEXAS

                      Upon the motion (the “Motion”) of Bald Cypress, Ltd. and Carroll Robertson Ray for entry

         of an order transferring venue of the above-captioned chapter 11 cases to the United States

         Bankruptcy Court for the Southern District of Texas, Houston Division; and this Court finding that

         this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and upon consideration of the

         objection (the “Objection”) filed by the above-captioned debtors and debtors in possession and the

         joinder to the Objection filed by Riverstone Credit Partners, L.P.; and this Court having considered

         the Declaration in Support of the Debtors’ Objection to Motion of Certain Equity Interest Holders

         to Transfer Venue to the Southern District of Texas [Docket No. 128]; and based upon the record

         of the hearing held before this Court on January 8, 2019 and January 9, 2019; and after due

         deliberation and sufficient cause appearing therefor, it is hereby ORDERED that:

                      1.     The Motion is DENIED.




         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
         number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
         (7808). The location of the Debtors’ service address is Three Riverway, Suite 1550, Houston, Texas 77056.
01:24049212.1
                        Case 18-12684-LSS        Doc 144       Filed 01/10/19   Page 2 of 2



                2.      This Court shall retain jurisdiction with respect to all matters relating to the

         interpretation or implementation of this Order.




01:24049212.1   Dated: January 10th, 2019                      LAURIE SELBER SILVERSTEIN
                Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
                                                           2
